TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 16, 2022



                                      NO. 03-21-00580-CR


                                  Ex parte Verdell Brown, Jr.




       APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.